internal_revenue_service number release date index number --------------------------------------------------- ------------------------------------------------------- ------------------------- ---------------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ----------------- id no ------------- telephone number -------------------- refer reply to cc ita plr-105228-07 date date re request for extension of time to make the election not to deduct the additional re request for extension of time to make the election not to deduct the additional first year depreciation p sec_1 sec_2 date1 date2 lmsb official ---------------------- dear ------------ --------------------------------------------------------- --------------------------------------------------------- ----------------------------------------- ------------------- ------------------- this letter responds to a letter dated date and subsequent correspondence submitted by p on behalf of itself and sec_1 and sec_2 hereinafter p sec_1 and sec_2 will be collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualifying property placed_in_service in the taxable years ended date1 and date2 facts taxpayer represents that the facts are as follows taxpayer is an affiliated_group_of_corporations that is headed by p and that files consolidated federal_income_tax returns taxpayer is primarily engaged in the business of providing air medical emergency transport services and systems throughout the united_states taxpayer reported a consolidated net_loss on its timely filed consolidated federal_income_tax returns for the taxable years ended date1 and date2 for both taxable years taxpayer had net_operating_loss carryovers that were expiring also on these plr-105228-07 returns taxpayer deducted the 30-percent additional first year depreciation for all qualified_property and the 50-percent additional first year depreciation for all 50-percent bonus_depreciation property placed_in_service by taxpayer during those taxable years taxpayer does not have an internal tax department as a result taxpayer relied on a qualified_tax professional to prepare its consolidated federal_income_tax returns for the taxable years ended date1 and date2 taxpayer was not told nor did taxpayer know independently that taxpayer could elect not to deduct the additional first year depreciation for eligible_property placed_in_service by taxpayer during the taxable years ended date1 and date2 if the officers of p had been aware of this election p would have made the election not to deduct the additional first year depreciation for all eligible_property placed_in_service by taxpayer during the taxable years ended date1 and date2 ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all qualified_property and all percent bonus_depreciation property placed_in_service by taxpayer in the taxable years ended date1 and date2 law and analysis deduction for the taxable_year in which qualified_property is placed_in_service by a taxpayer sec_168 provides a 50-percent additional first year depreciation deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer sec_168 provides a 30-percent additional first year depreciation sec_168 provides that a taxpayer may elect not to deduct the percent additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 of the income_tax regulations as meaning in general each class of property described in sec_168 for example 5-year_property sec_168 provides that a taxpayer may elect to deduct 30-percent instead of 50-percent additional first year depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year if this election is made sec_1_168_k_-1 provides that the allowable additional first year depreciation deduction is determined as though the class of property is qualified_property under sec_168 sec_1_168_k_-1 further provides that a taxpayer may elect not to deduct both 30-percent and 50-percent additional first year plr-105228-07 depreciation for any class of property that is 50-percent bonus_depreciation property placed_in_service during the taxable_year sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation and amortization and its instructions the instructions to form_4562 for the taxable years ended date1 and date2 provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in and to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of ' sec_301_9100-3 provides that requests for relief under ' will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of and have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable years ended date1 and date2 that qualify for the additional first year depreciation this election must be made by p filing an amended consolidated federal tax_return for each of these taxable years with a statement indicating that taxpayer is electing not to deduct the additional first year depreciation for all classes of property placed_in_service by taxpayer during that taxable_year plr-105228-07 except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable years ended date1 and date2 is eligible for the additional first year depreciation deduction or on whether taxpayer’s classification of each item of depreciable_property placed_in_service by taxpayer during the taxable years ended date1 and date2 is proper under sec_168 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are also sending a copy of this letter to the appropriate lmsb official this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
